Title: To James Madison from James Simpson, 5 September 1807
From: Simpson, James
To: Madison, James



TriplicateNo: 129.
Sir
Tangier 5th September 1807.

I have the honour to advise that this day the Lieut. Governour has announced to the Consuls resident here His Majesty Mulley Solimans intention of visiting this place.
The Troops of Tetuan, Tangier and Larach are ordered to be at a certain rendezvous a few hours from hence towards Tetuan on Wednesday next, under Command of Sidy Muhammed Selawy Alayde Hashash and our Lieut. Governour, to remain there to receive the Emperour, whom it is said brings a considerable Army with him.
The real object of such an accumulation of force is not fully known.  The ostensible spoken of is to chastise a certain turbulent people in the Mountains contiguous to Tetuan, who have been guilty of several Murders and Robberies on travellers, and besides been tardy in paying their Taxes.
The Consuls will not fail of having the honour of being presented at Tangier, or called to his Majestys Camp.
 It has of consequence become necessary that I should without delay desire Mr. Gavino to provide and send me the sundry Articles mentioned in the annexed Schedule for Presents to the Emperour, His Ministers and Chief Officers.  For providing funds for that purpose I have this day drawn a Bill of Exchange on you payable thirty days after presentation to order of John Gavino Esqr for One thousand four hundred dollars, which request you will be pleased to direct being paid accordingly.
The surplus of this sum after paying for the articles ordered will be sent in dollars for defraying contingencies on the occasion, an Account of all which will be furnished seperate from that of the current Expenses of the Office.  I have the honour to be Sir Your Most Obedient and Most Humble Servant

James Simpson


Schedule of Articles to be provided by Mr Gavino for the Service mentioned.
20 Loaves double Refined Sugar
20 do single do.
20 pod Pearl Tea.
20 pod hyson Tea.
50 pod Mocha Coffee
4 pes fine Irish Linnen.
6 pes fine Flowered Muslin.
6 pes fine plain Muslin.
4 pes fine Cambrick Muslin.
10 Yards Scarlet}5 Yards WhiteSuperfine Cloth.9 1/ 3 Yards light Colours10 Yards White Casimere
4 dozn. Silk Handkerchiefs
2 do Publiat do.
one handsome piece of Plate suitable for His Majesty of about two hundred dollars value.

James Simpson


